IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                          __________________

                              No. 95-50680
                         USDC No. W-94-CV-176
                           __________________


LEON ANTHONY BENJAMIN,

                                       Plaintiff-Appellant,

versus

RICHARD L. ADAMS ET AL.,

                                       Defendants,

RICHARD L. ADAMS, CO III Officer;
JAMES AMENT, Officer,

                                       Defendants-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        - - - - - - - - - -
                         December 14, 1995
Before WIENER, PARKER and DENNIS, Circuit Judges.

PER CURIAM:*

     Leon Anthony Benjamin requests leave to proceed in forma

pauperis (IFP) on appeal from the district court's dismissal

under 28 U.S.C. § 1915(d) of this civil rights action alleging

retaliation by prison officials and the denial of due process

regarding prison classification and disciplinary hearings.


     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                           No. 95-50680
                                -2-

     This appeal presents no issue of arguable merit and is thus

frivolous.   Therefore, IFP is DENIED.    Because the appeal is

frivolous, it is DISMISSED.   See 5th Cir. R. 42.2.

     Benjamin previously has been warned by this court that he

may be sanctioned for filing further frivolous pleadings.

Accordingly, Benjamin is barred from filing any pro se, in forma

pauperis, civil appeals in this court or any pro se, in forma

pauperis, initial civil pleading in any court which is subject to

this court's jurisdiction, without the advance written permission

of a judge of the forum court or of this court; the clerk of this

court and the clerks of all federal district courts in this

circuit are directed to return to Benjamin, unfiled, any

attempted submission inconsistent with this bar.

     IFP DENIED; APPEAL DISMISSED; SANCTIONS IMPOSED.